Citation Nr: 0821008	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from June 1962 to October 
1965.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2005 and March 2006.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and obtained medical opinions 
as to the etiology and severity of disabilities.  The veteran 
reports that he underwent periodic audiological exams for his 
employer after service.  VA requested copies of these records 
from the company's headquarters and was notified that no 
records are available.  VA notified the veteran that those 
records were not obtained.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a) 
(2007).

Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The veteran contends that his bilateral hearing loss was 
caused by his constant exposure to aircraft engine noise 
during service, when he was assigned to an office near the 
flight line.  He reports that he was not given hearing 
protection.  He further contends that he was required to wear 
a headset at all times on duty, through which he was exposed 
to constant loud noise.  The veteran's Form DD-214 shows that 
he worked as a clerk typist in service.  The veteran concedes 
that he was exposed to noise after service; however, he 
believes that his hearing was initially damaged in service 
and continued to worsen subsequently.  

The veteran's SMRs contain no evidence of hearing problems or 
ear injuries in service.  The SMRs show that an audiological 
evaluation was performed at his induction physical in June 
1962, in which pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
0 (10)
0 (5)
LEFT
5 (20)
5 (15)
0 (10)
0 (10)
0 (5)

Speech recognition ability was not noted.

The veteran underwent a separation physical examination in 
August 1965, in which an audiological evaluation was 
performed.  Pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
-5 (0)
LEFT
-10 (5)
-10 (0) 
-10 (0)
-5 (5)
-5 (0)

Speech recognition ability was not noted.

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The evidence includes the results of two audiological 
evaluations conducted by the veteran's employer.  In May 
2002, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
55
50
LEFT
10
10
20
55
50

In October 2004, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
55
50
LEFT
20
20
20
55
55

Speech recognition ability was not measured during either 
evaluation.

The veteran underwent a VA examination in March 2006, in 
which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
45
45
LEFT
20
15
20
50
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.

In addition to his exposure to noise in service, the veteran 
reported a history of civilian occupational noise exposure.  
He stated that he had worked with jackhammers, air tools, and 
tractors for approximately 15 years and with bulldozers and 
front-end loaders for approximately 5 years.  He also stated 
that he hunts for recreation, but that he uses hearing 
protection when hunting.  The examiner reviewed the claims 
folder and concluded that it is less likely than not that the 
veteran's hearing loss is related to noise exposure in 
service because the veteran's hearing was within normal 
limits upon enlistment and at separation.

The evidence shows that the veteran has a current hearing 
disability as defined by VA regulations.  38 U.S.C.A. 
§ 3.385.  However, there is no evidence showing a chronic 
condition since service.  The record shows a hearing 
disability was first noted in 2002, many years after service.  
Furthermore, the only medical opinion of record as to the 
etiology of the hearing loss expressly rejects a causal 
relationship between the hearing disability and the veteran's 
time in service.  Without a medical opinion linking the 
veteran's current disability to his service, there is no 
basis for granting service connection.  The Board notes the 
veteran's argument that his hearing loss began in service and 
worsened with subsequent noise exposure.  While the veteran 
is competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Tinnitus

The veteran contends that he experiences tinnitus as a result 
of noise exposure in service.  The evidence of record does 
not indicate that the veteran reported tinnitus at any time 
during or after his active service, until he filed his VA 
claim in October 2005.  

At the VA audiological evaluation in March 2006, the examiner 
stated that the veteran denied having tinnitus.  In his July 
2006 substantive appeal, the veteran disputed this statement, 
claiming that he told the examiner he had constant ringing or 
buzzing in his ears that had been ongoing since his 
discharge.  

A VA examination for tinnitus was conducted in November 2006.  
The veteran reported that he had difficulty hearing 
conversations due to tinnitus.  He described his tinnitus as 
a dull hum which began in approximately 2004 and occurred 
twice a day for 5 to 10 minutes.  

The examiner reviewed the claims file and noted that the 
veteran's separation audiological exam was normal and that 
there were no complaints or documentation of tinnitus in 
service.  He also noted that the veteran had reported that 
the tinnitus had begun in 2004, many years after discharge 
and after other occupational noise exposure.  Finally, the 
examiner noted that the veteran had begun a daily regimen of 
aspirin following a stroke in 2000.  He stated that aspirin 
is an ototoxic drug which has been linked to tinnitus.  For 
these reasons, the examiner concluded that the veteran's 
tinnitus is less likely than not the result of noise exposure 
in service.  

The Board finds that there is no basis for service connection 
for tinnitus, as the condition did not manifest in service or 
for many years thereafter, and there is no medical opinion 
linking the veteran's current tinnitus to military service.  

The Board concludes service connection for bilateral hearing 
loss and tinnitus must be denied.  As reflected by the 
discussion above, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.






____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


